 


110 HR 2879 IH: Wheat Counter-Cyclical Payments Enhancement Act
U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2879 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2007 
Mrs. McMorris Rodgers (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to authorize the Secretary of Agriculture to consider variations in the national average market price for different classes of wheat when determining the eligibility of wheat producers for counter-cyclical payments for the 2007 crop year. 
 
 
1.Short titleThis Act may be cited as the Wheat Counter-Cyclical Payments Enhancement Act. 
2.Use of flexible effective prices for different classes of wheat to determine eligibility of wheat producers for counter-cyclical paymentsSection 1104 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7914) is amended— 
(1)in subsection (b), by inserting and subject to subsection (g), after subsection (a),; and 
(2)by adding at the end the following new subsection: 
 
(g)Special effective prices for classes of wheat 
(1)Separate effective prices authorizedFor purposes of the 2007 crop year of wheat, the Secretary shall calculate a separate effective price for all classes of wheat in recognition of the wide variations in average market prices for different classes of wheat. 
(2)CalculationIn the case of wheat for purposes of subsection (a), when the Secretary calculates a separate effective price for a class of wheat, the effective price for that class of wheat shall be equal to the sum of— 
(A)the higher of— 
(i)the national average market price received by producers during the 12-month marketing year for that class of wheat, as determined by the Secretary; or 
(ii)the national average loan rate for that class of wheat during that period, as determined by the Secretary; and 
(B)the payment rate in effect for wheat under section 1103 for the purpose of making direct payments with respect to wheat.. 
 
